Citation Nr: 0919126	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-27 989	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hearing loss 
disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for obesity.

5.  Entitlement to service connection for venous 
insufficiency

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran had active service from May 1967 to January 1973.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDING OF FACT

On May 8, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
Veteran's authorized representative that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues of 
entitlement to service connection for hypertension, hearing 
loss disability, sleep apnea, obesity, venous insufficiency, 
hemorrhoids, headaches, and anxiety, by the Veteran's 
authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran's authorized representative 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issues of entitlement to service 
connection for hypertension, hearing loss disability, sleep 
apnea, obesity, venous insufficiency, hemorrhoids, headaches, 
and anxiety, is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


